Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 23, 2021

                                      No. 04-21-00331-CR

                                John Darrick RITTENBERRY,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B20109
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER
        On November 1, 2021, appellant filed a letter in this court asking for the appointment of
counsel to represent him in this appeal. On November 9, 2021, we abated this appeal to the trial
court to determine if appellant is indigent and, if so, to appoint counsel to represent him in this
appeal. On November 16, 2021, the trial court clerk filed a supplemental clerk’s record, which
contains the trial court’s order appointing counsel, M. Patrick Maguire, to represent appellant in
this appeal.
       We, therefore, ORDER this appeal reinstated on this court’s docket. Appellant’s brief is
due on or before December 29, 2021.

                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court